Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-5,7-15 and 17-20  are allowed.
Claims 6 and 16 have been cancelled.

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
A system comprising: a camera that captures a sequence of images of a monitored region that includes a sub- region of interest; and a processor that receives the sequence of images and processes the sequence of images using heuristics and rules of an artificial intelligence model to (1) identify a plurality of discrete parts that are associated with a type of a unified entity and (2) virtually link together a group of the plurality of discrete parts that correspond to a specific embodiment of the unified entity that is present in the sub-region of interest, wherein the heuristics and the rules of the artificial intelligence model are developed from a training process that includes the artificial intelligence model receiving sample images delineating exemplary discrete parts on exemplary embodiments of the unified entity, wherein the group of the plurality of discrete parts includes visible ones of the plurality of discrete parts and at least partially occluded ones of the plurality of discrete parts, and wherein the processor uses the heuristics and the rules of the artificial intelligence model to identify the at least partially occluded ones of the plurality of discrete parts based on a respective type of each of the visible ones of the plurality of discrete parts, a respective location of each of the visible ones of the plurality of discrete parts, and locations of one or more obstacles within the sub-region of interest.

Regarding Claim 11,
 A method comprising: capturing a sequence of images of a monitored region that includes a sub-region of interest; processing the sequence of images using heuristics and rules of an artificial intelligence model to identify a plurality of discrete parts that are associated with a type of a unified entity; using the heuristics and the rules of the artificial intelligence model to identify at least partially occluded ones of the plurality of discrete parts in the group of the plurality of discrete parts based on a respective type of each of visible ones of the plurality of discrete parts in the group of the plurality of discrete parts, a respective location of each of the visible ones of the plurality of discrete parts, and locations of one or more obstacles within the sub-region of interest; and processing the sequence of images using the heuristics and the rules of the artificial intelligence model to virtually link together a group of the plurality of discrete parts that correspond to a specific embodiment of the unified entity that is present in the sub-region of interest, wherein the heuristics and the rules of the artificial intelligence model are developed from a training process that includes the artificial intelligence model receiving sample images delineating exemplary discrete parts on exemplary embodiments of the unified entity.







Regarding Claim 1: Claim 1 is   rejected over MEHL et al. (USPUB 20210209349, Filed: Jan 6 ,2020) in view of Chee Seng Chan (NPL Doc. : “ A Fuzzy Qualitative Approach to Human Motion Recognition,” 23 September 2008,  2008 IEEE International Conference on Fuzzy Systems (IEEE World Congress on Computational Intelligence), Pages 1242-1247)  teaches A system comprising: a camera that captures a sequence of images of a monitored region that includes a sub- region of interest; and a processor that receives the sequence of images and processes the sequence of images using heuristics and rules of an artificial intelligence model to (1) identify a plurality of discrete parts that are associated with a type of a unified entity and (2) virtually link together a group of the plurality of discrete parts that correspond to a specific embodiment of the unified entity that is present in the sub-region of interest, wherein the heuristics and the rules of the artificial intelligence model are developed from a training process that includes the artificial intelligence model receiving sample images delineating exemplary discrete parts on exemplary embodiments of the unified entity,  respectively (detailed rejection of the claim mentioned within Office Action dated 10/01/2021) within claim 1,  but does not teach the limitations  ( previously  objected allowable limitation of claim 6 within office action dated 10/01/2021) as mentioned within the claim: “wherein the group of the plurality of discrete parts includes visible ones of the plurality of discrete parts and at least partially occluded ones of the plurality of discrete parts, and wherein the processor uses the heuristics and the rules of the artificial intelligence model to identify the at least partially occluded ones of the plurality of discrete parts based on a respective type of each of the visible ones of the plurality of discrete parts, a respective location of each of the visible ones of the plurality of discrete parts, and locations of one or more obstacles within the sub-region of interest.  ”

Regarding Claim 11: Claim 11 is   rejected over MEHL et al. (USPUB 20210209349, Filed: Jan 6 ,2020) in view of Chee Seng Chan (NPL Doc. : “ A Fuzzy Qualitative Approach to Human Motion Recognition,” 23 September 2008,  2008 IEEE International Conference on Fuzzy Systems (IEEE World Congress on Computational Intelligence), Pages 1242-1247)  teaches A method comprising: capturing a sequence of images of a monitored region that includes a sub-region of  “…using the heuristics and the rules of the artificial intelligence model to identify at least partially occluded ones of the plurality of discrete parts in the group of the plurality of discrete parts based on a respective type of each of visible ones of the plurality of discrete parts in the group of the plurality of discrete parts, a respective location of each of the visible ones of the plurality of discrete parts, and locations of one or more obstacles within the sub-region of interest;   ”

Conclusion

2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637